DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.

Response to Arguments
Applicant’s arguments, filed 4/12/22, with respect to claim(s) 1 - 3, 5 - 8, 10 - 13, 15 - 18 and 20 have been considered and a new 35 U.S.C. 103 rejection has been made as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva (US 20190342845 A1) in view of Wu (US 20210014905 A1).
Regarding claim 1, Laselva discloses:
“A method, comprising: receiving, by a processor of an apparatus, a system information block (SIB) indicating a non-terrestrial networking (NTN) offset for a … delay; and” ([para 0046]: “The eNBs or gNBs, which are configured to provide extreme coverage beyond 100 km, such as connectivity for ship-to-shore communications, or eNBs or gNBs on satellite platforms, include, for example, in the broadcasted SIBs, additional information about one or more of the following: a) a TA offset parameter; b) a TA scaling parameter; c) a processing-delay compensation parameter; and d) a TA extension parameters enabling threshold/condition.”)
“performing, by the processor, an uplink (UL) transmission to a satellite with consideration for the NTN offset.” ([para 0076]: “In block 402, the user equipment receives, from a base station, network signaling including information about one or more of a timing advance scaling parameter, a processing-delay compensation parameter, and a timing advance extension parameters enabling threshold/condition… In block 408, the user equipment performs uplink transmissions according to the configured and adjusted parameters.”)
Laselva does not explicitly disclose that the delay is a “propagation” delay.
However, Wu discloses the missing feature that that the delay is a “propagation” delay ([para 0033]: “In the case of NTNs, the BS can be a satellite or a high-altitude platform station (HAPS, such as a balloon or airship), both of which have a much higher altitude than terrestrial BSs. This, of course, increases the propagation delay between the UE and the BS. This is illustrated in FIGS. 2a and 2b, which show two scenarios with a UE 1, in communication with either a satellite 2 or a HAPS 3.” ; [para 041]: “As shown in FIG. 5, in the initialization of the NR network, the BS first estimates its response delay (S100). Then, this response delay information is broadcast to UEs in the network via a system information block (SIB).”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva and Wu, to modify the delay indication as disclosed by Laselva, to be a propagation delay as disclosed by Wu. The motivation for indicating propagation delay in SIB is that in NTNs this delay can be large which needs to be taken into account when communicating, and thus by signalling the propagation delay through a reliable means such as SIB overall service quality is improved. Therefore, it would have been obvious to combine Laselva with Wu to obtain the invention as specified in the instant claim.
Claim 11 is substantially similar to claim 1, with the differences amounting to claim 1 being a method claim and claim 11 being an apparatus claim with a recitation of hardware which is taught in paragraph 75 of Laselva. Thus, claim 11 is rejected for similar reasons to claim 1.
Regarding claim 2, Laselva in view of Wu discloses all the features of the parent claim.
Laselva further discloses “wherein the NTN offset pertains to one or more DL assignments or one or more UL grants.” ([para 0032]: “During step ii, the base station indicates the amount of time offset the UE should apply when transmitting subsequently along with a grant for the uplink transmission.”)
Claim 12 is substantially similar to claim 2 and is thus rejected for similar reasons to claim 2.

Claims 3, 7, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva (US 20190342845 A1) in view of Wu (US 20210014905 A1) and further in view of Salem (US 20200275430 A1).
Regarding claim 3, Laselva in view of Wu discloses all the features of the parent claim.
Laselva further discloses “… and determining … a plurality of UL hybrid automatic repeat request (HARQ) acknowledgement (ACK) and negative acknowledgement (NACK) … at a slot n + K1', wherein K1' denotes the propagation delay.” ([para 0058]: “The UE adjusts its operation with respect to HARQ-ACK timing reporting procedures to match the processing-delay compensation parameter, meaning that, instead of using, for example, n+4 for a HARQ-ACK processing delay, the UE would use n+4+x, where “x” is the additional signaled time for UE processing, as extending the TA value would correspondingly reduce the available UE processing time. With the additional “x” ms of processing, the UE would still have available processing budget to accommodate the additional TA values possible. Of course, “n” is the index of the timeslot (TTI) in which the UE has transmitted data; n+4 is the TTI index where the UE is expected to send the first HARQ retransmission, when it is needed.” Wherein the propagation delay aspect is taught by Wu as discussed in relation to the parent claim.)
Laselva in view of Wu do not explicitly disclose “receiving a downlink control information (DCI) at a slot n”, “a plurality of physical uplink control channel (PUCCH) resources”, nor “a plurality of transport blocks (TBs).”
However, Salem discloses the missing features “receiving a downlink control information (DCI) at a slot n”, “a plurality of physical uplink control channel (PUCCH) resources”, nor “a plurality of transport blocks (TBs).” ([para 0085]: “For example, the base station 170 may transmit DCI to the UE 110. The DCI may schedule a transmission of one or multiple TBs in the downlink data channel, and the DCI may also allocate an uplink resource, e.g. a PUCCH resource, in which the UE 110 can transmit UCI including HARQ feedback corresponding to the one or multiple TBs.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva and Wu with Salem, to transmit the HARQ by Laselva, in PUCCH resources in a plurality of TB as disclosed by Salem. The motivation for doing so is that HARQ is traditionally transmitted on PUCCH and thus doing so increases interoperability and using a plurality of TB’s increases flexibility without decreasing performance. Therefore, it would have been obvious to combine Laselva with Wu and Salem to obtain the invention as specified in the instant claim.
Claim 13 is substantially similar to claim 3 and is thus rejected for similar reasons to claim 3.
Regarding claim 7, Laselva in view of Wu discloses all the features of the parent claim.
Laselva in view of Wu does not explicitly disclose “receiving a downlink control information (DCI) at a slot n; and determining a plurality of physical uplink shared channel (PUSCH) resources at a slot n+K2′, and wherein K2′ comprises the propagation delay.”
However, Salem further discloses “wherein the DCI is received at a slot n, wherein the DCI indicates a plurality of physical uplink shared channel (PUSCH) resources at a slot n+K2′, and wherein K2′ denotes the scheduling delay.” ([para 0060]: “As an example, FIG. 7 illustrates a physical uplink control channel (PUCCH) on which HARQ feedback 364 is transmitted to base station 170, and a physical uplink shared channel (PUSCH) on which a TB 366 is transmitted to base station 170.” ; [para 0085]: “For example, the base station 170 may transmit DCI to the UE 110. The DCI may schedule a transmission of one or multiple TBs in the downlink data channel, and the DCI may also allocate an uplink resource, e.g. a PUCCH resource, in which the UE 110 can transmit UCI including HARQ feedback corresponding to the one or multiple TBs.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva and Wu with Salem, to apply the offset used for PUCCH transmissions in Laselva, with PUSCH transmissions as disclosed by Salem. The motivation for utilizing the technique with PUSCH is that PUSCH transmissions face the same issues and thus obtain the same benefits, thereby enhancing service quality. Therefore, it would have been obvious to combine Laselva with Wu and Salem to obtain the invention as specified in the instant claim.
Claim 17 is substantially similar to claim 7 and is thus rejected for similar reasons to claim 7.


Claims 8, 10, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laselva (US 20190342845 A1) in view of Wu (US 20210014905 A1), Salem (US 20200275430 A1), and further in view of R1-1902905 (ERICSSON, On UL transmission timing for NTN, 3GPP TSG-RAN WG1 Meeting #96, R1-1902905, Athens, Greece, 25 February - 1 March 2019).
Regarding claim 8, Laselva in view of Wu and Salem discloses all the features of the parent claim.
Laselva further discloses “wherein K2′=K2+K2_ntnOffset, wherein K2 denotes a parameter of scheduling offset for PUSCH… and wherein K2_ntnOffset denotes the NTN offset indicated in the DCI.” ([para 0058]: “The UE adjusts its operation with respect to HARQ-ACK timing reporting procedures to match the processing -delay compensation parameter, meaning that, instead of using, for example, n+4 for a HARQ-ACK processing delay, the UE would use n+4+x, where "x" is the additional signaled time for UE processing, as extending the TA value would correspondingly reduce the available UE processing time. With the additional "x" ms of processing, the UE would still have available processing budget to accommodate the additional TA values possible. Of course, "n" is the index of the timeslot (TTI) in which the UE has transmitted data; n+4 is the TTI index where the UE is expected to send the first HARQ retransmission, when it is needed.)
Laselva in view of Wu and Salem do not explicitly disclose “wherein K2 is based on a numerology of a PUSCH”.
However, R1-1902905 discloses the missing feature “wherein K2 is based on a numerology of a PUSCH” ([Section 2.3]: “…K2 is based on the numerology of PUSCH…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva, Wu, Salem, and R1-1902905 for K2 as disclosed in Laselva in view of Wu and Salem to be based on the numerology of PUSCH as disclosed by R1-1902905. The motivation for K2 being based on the numerology of PUCCH is that this is standard and thus doing so enhances system interoperability. Therefore, it would have been obvious to combine Laselva with Wu, Salem, and R1-1902905 to obtain the invention as specified in the instant claim.
Claim 18 is substantially similar to claim 8 and is thus rejected for similar reasons to claim 8.
Regarding claim 10, Laselva in view of Wu and Salem discloses all the features of the parent claim.
Laselva in view of Wu and Salem do not explicitly disclose “wherein the DCI is received at a slot n, wherein the DCI indicates the scheduling delay in slots as {└n·2̂(μ_PUSCH−μ_PDCCH)┘+K2′}, wherein μ_PUSCH denotes a numerology of a physical uplink shared channel (PUSCH), where μ_PDCCH denotes a numerology of a physical downlink control channel (PDCCH), and wherein K2′ denotes the scheduling delay for UL data transmissions.”.
However, R1-1902905 discloses the missing feature “wherein the DCI is received at a slot n, wherein the DCI indicates the scheduling delay in slots as {└n·2̂(μ_PUSCH−μ_PDCCH)┘+K2′}, wherein μ_PUSCH denotes a numerology of a physical uplink shared channel (PUSCH), where μ_PDCCH denotes a numerology of a physical downlink control channel (PDCCH), and wherein K2′ denotes the scheduling delay for UL data transmissions.” ([Section 2.3]: “Data on PUSCH is scheduled by DCI and the time domain resource assignment field of the DCI provides an index to a table with information on resource allocation in time domain. This information includes, but not limited to, the slot offset K2, the start and length indicator SLIV, or directly the start symbol S and the allocation length L, and the PUSCH mapping type to be applied in the PUSCH transmission.  The slot where the UE shall transmit the PUSCH is determined by K2 as                         
                            
                                
                                    n
                                    ∙
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    S
                                                    C
                                                    H
                                                
                                            
                                            -
                                            
                                                
                                                    μ
                                                
                                                
                                                    P
                                                    U
                                                    C
                                                    C
                                                    H
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    K
                                
                                
                                    2
                                
                            
                        
                    , where n is the slot with the scheduling DCI, K2 is based on the numerology of PUSCH, and                         
                            
                                
                                    μ
                                
                                
                                    P
                                    U
                                    S
                                    C
                                    H
                                
                            
                        
                     and                         
                            
                                
                                    μ
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                            
                        
                     are the subcarrier spacing configurations for PUSCH and PDCCH, respectively.” Wherein the examiner notes that subcarrier spacing is interconnected to numerology.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Laselva, Wu, Salem, and R1-1902905 for scheduling delay as disclosed in Laselva in view of Wu and Salem, to be in the form as disclosed in R1-1902905. The motivation for using such a form is that this is standard and thus doing so enhances system interoperability. Therefore, it would have been obvious to combine Laselva with Wu, Salem, and R1-1902905 to obtain the invention as specified in the instant claim.
Claim 20 is substantially similar to claim 10 and is thus rejected for similar reasons to claim 10.

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, of the closest prior arts Laselva in view of Wu disclose all the features of the parent claim. However, Laselva in view of Wu do not disclose “wherein K1' = K1 + K1_ntnOffset, wherein K1 denotes a parameter of scheduling offset for HARQ ACK and NACK indicated in the DCI, and wherein K1_ntnOffset denotes the NTN offset indicated in the SIB” in the context of the parent claims. Claim 15 is similar to claim 5 and contains allowable subject matter for similar reasons. Claims 6 and 16 depend on claims 5 and 1 and contain allowable subject matter based on their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412